2014 UT App 202
_________________________________________________________

               THE UTAH COURT OF APPEALS

                         ADAM MACKLEY,
                    Petitioner and Appellant,
                                v.
                       ADRIENNE BARNEY,
                    Respondent and Appellee.

                      Per Curiam Decision
                        No. 20140311-CA
                      Filed August 21, 2014

            Fourth District Court, Provo Department
              The Honorable David N. Mortensen
                         No. 134401848

                Adam Mackley, Appellant Pro Se

            Lorie D. Fowlke and Michael S. Glassford,
                      Attorneys for Appellee

  Before JUDGES GREGORY K. ORME, J. FREDERIC VOROS JR., and
                  PAMELA T. GREENWOOD .1


PER CURIAM:

¶1     Adam Mackley appeals the district court’s order granting
Adrienne Barney’s motion to dismiss based on res judicata. This
matter is before the court on Barney’s motion for summary
disposition on the basis that the grounds for review are so
insubstantial as to not merit further proceedings and consideration.
See Utah R. App. P. 10(a)(2)(A). We affirm.



1. The Honorable Pamela T. Greenwood, Senior Judge, sat by
special appointment as authorized by law. See generally Utah Code
Jud. Admin. R. 11-201(6).
                          Mackley v. Barney


¶2      We review the district court’s dismissal of an action based
on res judicata for correctness. See Mack v. Division of Sec., 2009 UT
47, ¶ 26, 221 P.3d 194. Res judicata has two distinct branches: claim
preclusion and issue preclusion. Id. ¶ 29. Claim preclusion results
in a cause of action being barred and “is premised on the principle
that a controversy should be adjudicated only once.” Id. (citation
and internal quotation marks omitted). The determination whether
a claim is precluded is based upon a three-part test.

       First, both cases must involve the same parties or
       their privies. Second, the claim that is alleged to be
       barred must have been presented in the first suit or
       be one that could and should have been raised in the
       first action. Third, the first suit must have resulted in
       a final judgment on the merits.

Snyder v. Murray City Corp., 2003 UT 13, ¶ 34, 73 P.3d 325 (citation
and internal quotation marks omitted).

¶3      The elements of claim preclusion have been met in this case.
First, the parties in this action, Mackley and Barney, were parties
in two previous actions: a 2011 paternity action brought by
Mackley, and a 2013 petition for declaratory relief brought by
Barney’s husband.

¶4     Second, the claims raised in this suit either were raised or
could have been raised in the previous actions. Mackley argues that
he has raised new issues that were not raised in the previous
actions. Mackley’s petition in this matter asks for custody of the
child and for the court to resolve various support obligations based
on the requested custodial change. However, the initial question,
custody, is still premised on paternity, which was resolved in the
prior actions. The remaining questions of custody and support
arrangements can only come into play if Mackley is adjudicated as
a parent of the child. Thus, even though Mackley may have raised
additional issues, they are all premised on the alleged inaccuracy
of the district court’s decision in the prior actions.




20140311-CA                       2                 2014 UT App 202
                         Mackley v. Barney


¶5     Mackley goes on to argue that he is raising additional issues
in this action, even though they do not appear in his petition.
Specifically, he argues that issues such as DNA testing, a voluntary
denial of paternity, and Barney’s husband’s alleged fraud on the
court “in denying he ever denied paternity” were never decided in
the prior actions. However, even if we were to look beyond the
four corners of his petition, which does not raise the issues, these
are the precise types of claims that fall within this element of claim
preclusion. Specifically, in Mack, our supreme court stated that
“[c]laims or causes of action are the same as those brought or that
could have been brought in the first action if they arise from the
same operative facts, or in other words from the same transaction.”
Mack, 2009 UT 47, ¶ 30. Accordingly, “if a party raises a claim
based on the same operative facts or the same transaction, it may
be precluded if the other elements of claim preclusion are met.” Id.
Here, the claims revolve around the same operative facts at issue
in the prior actions. Thus, the issues raised in this action were
presented or could have been presented in the prior litigations.

¶6     Finally, the prior suits have resulted in a final judgment on
the merits. Specifically, on November 26, 2013, the district court
resolved both prior cases by dismissing Mackley’s paternity
petition and declaring Barney’s husband the father of the child.
Thus, final judgments on the merits have been entered in each case.
See Copper State Thrift & Loan v. Bruno, 735 P.2d 387, 390 (Utah Ct.
App. 1987) (“A judgment or order, once rendered, is final for
purposes of res judicata until reversed on appeal or modified or set
aside in the court of rendition.”). Accordingly, the district court
correctly determined that Mackley’s claims were barred by res
judicata.

¶7     Affirmed.




20140311-CA                       3                2014 UT App 202